Title: To James Madison from Josiah Meigs, 13 February 1816
From: Meigs, Josiah
To: Madison, James


                    
                        
                            Sir
                        
                        
                            General Land Office
                            13 february 1816
                        
                    
                    I have the honor to return herewith Mr. Clays letter to you, relative to the Marquis De la Fayettes Lands, & to state
                    
                        
                            that the act of 3d March 1803 granted to him
                            11,520 Acres,
                        
                        
                            that patents have issued for
                            
                            11,015 41/100,
                        
                        
                              remains unpatented
                            Acres
                               504 59/100
                        
                    
                    
                    Where the location (of less than 500 Acres) mentioned in the letter has been made, the records of this office do not shew, but if it has been made on vacant land, I think a patent may issue for it, although less than 500 acres, the balance being abandoned by the Marquis: The act of 21st. April 1806 provides that none of his locations shall be less than 500 Acres, evidently to prevent small locations of valuable spots, but if he is satisfied to take less than 500 Acres for 504 Acres now due to him I see no objection. I have the honor to be most respectfully Sir your obedt. servt.
                    
                        
                            Josiah Meigs
                        
                    
                